Citation Nr: 1434754	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD).

2. Whether the reduction of a 70 percent rating for PTSD to 50 percent disabling, effective January 11, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970 and from January 1972 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran disagreed with both the reduction of his rating for PTSD from 70 percent to 50 percent and the stated that his symptoms had increased. Given that he has challenged both issues, the Board has re-characterized the issues on appeal as noted on the Title page of this decision.

The Veteran's claim for an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

The 70 percent rating for PTSD was reduced without observation of regulatory requirements.

CONCLUSION OF LAW

The reduction of a 70 percent rating for PTSD to 50 percent disabling effective January 1, 2011, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error.  

The Veteran was awarded service connection for PTSD and assigned a 70 percent evaluation effective April 18, 2007. 

An April 2010 rating decision proposed reducing the rating for PTSD to 50 percent  based on the results of a VA examination in February 9, 2010, and VA outpatient treatment records.  In a September 2010 rating decision the reduction to 50 percent was effectuated, effective January 1, 2011.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  

In this regard, the rating decision in September 2010 that reduced the compensation for PTSD resulted in the Veteran's overall compensation being reduced to a combined 60 percent, thus, this rating decision did result in reducing the Veteran's total compensation.  Consequently, the Board finds that the RO did have to follow the notice procedures required under 38 C.F.R. § 3.105(e).  However, the Board finds that the RO did comply with these procedural requirements as notice was provided to the Veteran and he had the opportunity to explain why the reduction was not warranted.

However, while the 70 percent rating for PTSD was not in effect for more than five years, compliance with the provisions of 38 C.F.R. § 3.344, requiring not only improvement in a disability, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work is still required. See 38 C.F.R. § 3.344; Brown (Kevin) v. Brown, 5 Vet. App.413, 421 (1993) ("Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.").  

The September 2010 decision that reduced the disability rating for the Veteran's PTSD to 50 percent did not cite to 38 C.F.R. § 3.344, nor did it discuss its application to the current appeal.  There is no mention of whether the improvement was sustained under the ordinary conditions of life. 

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The Board has reached this conclusion because nothing found in the February 2010 VA examination, or in any of the other medical evidence found in the claims file at the time of the reduction, indicates that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a).  Moreover, there is no medical opinion addressing this question.

Failure to consider and apply the provisions of 38 C.F.R. § 3.344, renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its reduction of the evaluation for the service-connected PTSD from 70 percent to 50 percent, effective from January 1, 2011, the Board finds that the September 2010 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board has no legal option but to restore the 70 percent schedular evaluation for the Veteran's PTSD effective from January 1, 2011.  38 C.F.R. § 3.344.  

While it might be argued that the Veteran's condition had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations."  Dofflemyer, at 282.  


ORDER

The reduction in the rating for PTSD from 70 to 50 percent effective January 1, 2011, was not proper and the 70 percent rating is restored.


REMAND

As to the Veteran's claim of entitlement to an increased rating  for his PTSD, the law provides that the V shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In a May 2014 Appellant's Brief, the Veteran, through his representative, reported that his PTSD had worsened since he was last examined in October 2011.  Specifically, he claims to have symptoms, which include nightmares, startled reaction response, social withdrawal, memory loss, and suicidal ideation.  The Board also notes that the Veteran has reported that he has a hard time working due to his PTSD.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.
The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the VA Medical Center in St. Cloud, Minnesota, there are no VA treatment records dated after August 2011 associated with the claims file or the Virtual VA e-folder.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2)  .

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated since August 2011 from the VA Medical Center in St. Cloud, Minnesota should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder in accordance with 38 C.F.R. § 4.125 and the DSM-IV.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  

3.  The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment.  

The rationale for all opinions expressed should also be provided.

4.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


